Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 21-40 are all the claims.
2.	Claims 21-22, 27 and 29-33 are amended in the Response of 4/28/2022.
3.	Withdrawn Claims 35-39 are joined for examination. 
4.	Claim 40 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/5/2021.
5.	Claims 21-39 are all the claims under examination.
6.	This Office Action contains new grounds for objection and rejection.

Information Disclosure Statement
7.	The IDS of 4/28/2022 has been considered and entered. The initialed and dated 1449 form is attached.

Withdrawal of Objections
Specification
8.	The objection to the disclosure because of informalities is withdrawn.
a) Applicants amendment of the specification to rectify the deficiencies for the improper use of the term, e.g., Tween, Triton, Tris, MicroBeta, Optiphase, Ficoll-Paque PLUS, Victor2, Maxisorp, Nanodrop, MabSelect SuRe, which is a trade name or a mark used in commerce overcomes the objection. 
b) The objection to the specification for the error noted Example 1 of the specification teaching one of the light chains having the substitutions for 143Q and 188V is withdrawn in view of Applicants amendment to correct the residue numbers and substitutions.

c) The objection to the abstract of the disclosure because it contains legal language, i.e., “said” is withdrawn for its deletion.  

Claim Objections
9.	The objection to the Claims 22 and 29 because of informalities is withdrawn. 
a) Applicants have amended Claim 22 to include a comma for proper punctuation.  
b) Applicants have amended Claim 29 to recite “wherein the polypeptide linker sequence comprises an amino acid sequence of: a) 
    PNG
    media_image1.png
    61
    794
    media_image1.png
    Greyscale
….” (et seq.)

Withdrawal of Rejections
Claim Rejections - 35 USC § 112, second paragraph
10.	The rejection of Claims 21-35 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn.
	a) The rejection of Claims 21-35 for improper Markush language in reciting “selected among” is withdrawn in view of the amendment to delete the phrase.
b) The rejection of Claims 21-35 without a reference to an antibody numbering system is withdrawn in view of the amendment to include the sequence position numbers according to Kabat numbering. 
c) The rejection of Claims 30 and 31 for the phrase “said protein construct recognizing” is withdrawn in view of the amendment to Claim 30 to recite “specifically binds” and the amendment to claim 32 to depend from Claim 25.
d) The rejection of Claim 31 in lacking antecedency for the limitation "Ab1 and Ab2" is withdrawn in view of the claim being amended to depend from Claim 25.
e) The rejection of Claim 33 in lacking antecedency for the limitation "Ab1 and Ab2" is withdrawn in view of the claim being amended to depend from Claim 25.
f) The rejection of Claims 31 and 33 for the phrases “on the one hand” and “on the other hand” is withdrawn for the deletion of the phrases.

Claim Rejections - 35 USC § 112, fourth paragraph
11.	The rejection of Claims 22-24, 29 and 35 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form is withdrawn. 
Applicants have amended Claim 22 and the dependent claims thereof to replace the phrase “at least one Fab fragment consists of a mutated Fab fragment” with the elements (a) and (b) in Claim 22.



Claim Rejections - 35 USC § 112, first paragraph
Written Description
12.	The rejection of Claims 21-35 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn. 
Applicants amendment to the specification to correct the error noted in Example 1 of the specification teaching one of the light chains having the substitutions for 143Q and 188V is withdrawn in view of Applicants amendment to correct the residue numbers and substitutions and which support the instant claimed substitutions.


Claim Rejections - 35 USC § 103
13.	The rejection of Claims 21-28 and 35 under 35 U.S.C. 103 as being unpatentable over Kadouche et al., (USPN 9631031 (with priority to 7/7/2011)) or USPN 10815310 (with priority to 7/7/2011)) as evidenced by Golay et al (IDS of 9/27/19; Epublication 2/26/2016) and as evidenced by Debiec et al., (J. Phys. Chem. B 2014, 118, 6561−6569) and as evidenced by Meuzelaar et al. (Biophysical Journal 110, 2328–2341, June 7, 2016) is withdrawn. 
Applicants comments and the affidavit evidence submitted under 37 CFR 1.132 of Dr. Zhukovsky on 4/28/2022 is sufficient to overcome the rejection of claims 21-28 and 35 based upon the primary reference Kadouche alone and in combination with the secondary references. Those data shown in Table 1 on p. 3 comparing the instant claimed Fab fragments (a) and (b) to the Fab fragments of Kadouche reveals unexpected and improved pairing between the mutated CH1/CL of the invention over those mutated exemplars of the mutated CH1/CL of Kadouche. 

14.	The rejection of Claims 21 and 30-31 under 35 U.S.C. 103 as being unpatentable over Kadouche et al., (USPN 9631031 (with priority to 7/7/2011)) or USPN 10815310 (with priority to 7/7/2011)) as evidenced by Golay et al (IDS of 9/27/19; Epublication 2/26/2016) and as evidenced by Debiec et al., (J. Phys. Chem. B 2014, 118, 6561−6569) and as evidenced by Meuzelaar et al. (Biophysical Journal 110, 2328–2341, June 7, 2016) as applied to claim 21 above, and further in view of Hu et al (Cancer Res; 75(1):1-14; January 1, 2015; Published Online First November 4, 2014) is withdrawn.
Applicants comments and the affidavit evidence submitted under 37 CFR 1.132 of Dr. Zhukovsky on 4/28/2022 is sufficient to overcome the rejection of claims 21 based upon the primary reference Kadouche alone and in combination with the secondary references. Those data shown in Table 1 on p. 3 comparing the instant claimed Fab fragments (a) and (b) to the Fab fragments of Kadouche reveals unexpected and improved pairing between the mutated CH1/CL of the invention over those mutated exemplars of the mutated CH1/CL of Kadouche. 

15.	The rejection of Claims 21 and 32-33 under 35 U.S.C. 103 as being unpatentable over Kadouche et al., (USPN 9631031 (with priority to 7/7/2011)) or USPN 10815310 (with priority to 7/7/2011)) as evidenced by Golay et al (IDS of 9/27/19; Epublication 2/26/2016) and as evidenced by Debiec et al., (J. Phys. Chem. B 2014, 118, 6561−6569) and as evidenced by Meuzelaar et al. (Biophysical Journal 110, 2328–2341, June 7, 2016) as applied to claim 21 above, and further in view of Genmab (Company Announcement No. 15, March 21, 2016 (IDS of 9/27/2019)) in view of Moore et al. ( “1798 Tuning T Cell Affinity Improves Efficacy and Safety of Anti-CD38 x Anti-CD3 Bispecific Antibodies in Monkeys - a Potential Therapy for Multiple Myeloma" presented December 5, 2015, 57th Annual Meeting & Exposition, Orlando, Florida) is withdrawn.
Applicants comments and the affidavit evidence submitted under 37 CFR 1.132 of Dr. Zhukovsky on 4/28/2022 is sufficient to overcome the rejection of claim 21 based upon the primary reference Kadouche alone and in combination with the secondary references. Those data shown in Table 1 on p. 3 comparing the instant claimed Fab fragments (a) and (b) to the Fab fragments of Kadouche reveals unexpected and improved pairing between the mutated CH1/CL of the invention over those mutated exemplars of the mutated CH1/CL of Kadouche. 


Double Patenting
16.	The provisional rejection of Claims 21-29 and 32-35 on the ground of nonstatutory double patenting as being unpatentable over claims 17 and 20-26 of copending Application No. 16/088,181 (reference application US20200010559) is withdrawn.
The terminal disclaimer filed on 4/28/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent to issue for Application No. 16/088,181 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

New Grounds for Objection
Claim Objections
17.	Claim 29 is objected to because of the following informalities: 
a) Claim 29 is drawn to Markush-like language for “selected from” but is inconsistent for reciting “or” between elements e) and f).  Under Markush practice the term should be replaced with “and.” MPEP 2117. Appropriate correction is required.

New Grounds for Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


18.	Claims 35-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	a) Claim 35 and the dependent claims 36-39 are indefinite for the phrase “a heavy chain of the antigen-binding fragment or a heavy chain of the multispecific antibody as defined in claim 22.” None of the preceding Claims 21-22 mention the presence of a heavy chain in the protein construct. Further, it is not clear how a heavy chain can be inferred from the structure of an antigen binding fragment or a multispecific antigen binding fragment based on the description of the multispecific antigen binding fragment. Finally, Claim 22 does not distinguish an antigen-binding fragment from a multispecific antigen-binding fragment for purposes of Claims 35-39.
b) Claim 39 recites the limitation "an antigen binding fragment", “a multispecific antibody”, and “an antibody heavy chain and an antibody light chain as defined in claim 22”.  There is insufficient antecedent basis for these limitations in claim 22. Claim 22 is drawn to the protein construct of Claim 21 and which comprises a multispecific antigen-binding fragment in Claim 22.


Conclusion
19.	Claims 21-34 are allowed.
20.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883. The examiner can normally be reached Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LYNN ANNE BRISTOL
Primary Examiner
Art Unit 1643



/LYNN A BRISTOL/Primary Examiner, Art Unit 1643